Title: From John Adams to John Taylor, 12 December 1814
From: Adams, John
To: Taylor, John



No. 15
Quincy December 12th. 1814

In this fourth page you say, that “Mr. Adams’s System tells Us that the Art of Government can never Change.”— I have said no such thing, Mr. Taylor.!—I know the Art of Government has changed, and probably will change as often as the Arts of Architecture, painting Sculpture Music, Poetry, Agriculture, Horticulture, Medicine &c that is to Say almost as often as the Weather or the fashion in dress.
But all these Arts are founded in certain general Principles of Nature which have never been known to change: and it is the duty of Philosophers Legislators and Artists to study these Principles, and the nearer they approach to them the greater perfection will they attain in their Arts. There may be Principles in nature, not yet observed, that may improve all these Arts and nothing hinders any Man from making experiments and pursuing researches to investigate Such Principles and make Such improvements. But America has made no discoveries of Principles of Government, that have not been long Known. Morality and Liberty, and “moral Liberty” too whatever it may mean, have been known from the Creation Humana indita Natura. Cain knew it when he killed Abel, and knew that he violated it.
You say, sir, that I have gravely counted up Several Victims “of popular rage as proofs that Democracy is more pernicious than Monarchy or Aristocracy.” This is not my Doctrine, Mr Taylor. My opinion is and always has been that absolute Power intoxicates alike Despots Monarchs, Aristocrats and Democrats, and Jacobins and Sansculottes. I cannot say that Democracy has been more pernicious, on the whole, than any of the others. Its Atrocities have been more transient; those of the others have been more permanent. The History of all Ages Shews, that the Caprice, Cruelties, and horrors of Democracy, have soon disgusted alarmed and terrified themselves. They soon cry, “this will not do”! “We have gone too far!” “We are all wrong.”! “We are none of Us safe.” “We must unite in some clever Fellow, who can protect Us all.” “Cæsar, Bonaparte, who will”! Though “We distrust hate and abhor them all; Yet We must submit to one or another of them, stand by him, cry him Up to the Skies and Swear that he is the greatest, best and finest Man that ever lived.”! It has been my fortune, good or bad to live in Europe, ten Years from 1778 to 1788, in a public Character. This Destiny, singular in America forced upon my Attention, the Course of Events in France, Holland Geneva and Switzerland, among many other Nations; and has irresistably Attracted my thoughts more than has been for my Interest. The subject cannot have escaped You. What has been the Conduct of the Democratic Parties in all those Nations! How horribly bloody in Some? Has it been steady consistent, uniform in any? Has it not leaped from Democracy, to Aristocracy to Oligarchy to military despotism and back again to Monarchy as often and as easily, as the birds fly to the tower, the midle, or the Upper of limbs of a Tree, or leap from branch to branch, or hop from Spray to Spray.?
Democracy, nevertheless must not be disgraced. Democracy must not be despised. Democracy must be respected. Democracy must be honoured. Democracy must be cherished. Democracy must be an essential, an integral part of the Souvereignty, and have a controul over the whole Government, or moral Liberty cannot exist, or any other Liberty. I have been always grieved, by the gross abuses of this respectable Word. One Party speaks of it as the most amiable, venerable, indeed as the sole object of their Adoration: the other as the Sole object of their scorn, abhorrence and Execration. Neither Party, in my Opinion, know what they Say. Some of them care not what they say, provided they can accomplish their own Selfish Purposes. These ought not to be forgiven.
You triumphantly demand “What motives of preference between Forms of Government remain”? Is there no difference between a government of Laws and a Government of Men? Between a Government, according to fixed Laws concerted by three Branches of a Legislature composed of the most experienced Men of a Nation, established recorded promulgated to every individual as the Rule of his conduct, and a Government according to the Will of one Man, or to Vote of a few Men, or to a Vote of a Single Assembly, whether of a Nation or its Representatives?
It is not Mr. Adams’s System, which can “Arrest our Efforts” or “Appal our hopes, in pursuit of political good.” Other causes have obstructed and Still embarrass the progres of the Science of Legislation, but these may be the Subject of another Letter from / your humble Servant
John Adams